Exhibit NAME OF SUBSIDIARY FORMER NAME JURISDICTION OF FORMATION Whitestone REIT Operating Partnership, LP Hartman REIT Operating Partnership, LP Delaware Whitestone REIT Operating Partnership III GP, LLC Hartman REIT Operating Partnership III GP, LLC Texas Whitestone REIT Operating Partnership III LP Hartman REIT Operating Partnership III LP Texas Whitestone REIT Operating Partnership III LP, LTD Hartman REIT Operating Partnership III LP, LTD Texas Whitestone REIT Operating Partnership II GP, LLC Hartman REIT Operating Partnership II GP, LLC Delaware Whitestone REIT Operating Partnership II LP Hartman REIT Operating Partnership II LP Texas Whitestone REIT Operating Company IV, LLC HCP REIT Operating Company IV, LLC Texas Whitestone Pima Norte LLC n/a Texas Whitestone CP West LLC n/a Texas Whitestone Offices LLC n/a Texas Whitestone Centers LLC n/a Texas Whitestone Industrial-Office LLC n/a Texas
